UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-1300


CAROLYN E. REED-SMITH,

                       Plaintiff - Appellant,

          v.

SPARTANBURG COUNTY SCHOOL DISTRICT SEVEN,

                       Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Spartanburg.    J. Michelle Childs, District
Judge. (7:11-cv-00970-JMC)


Submitted:   May 19, 2015                       Decided: May 21, 2015


Before NIEMEYER and HARRIS, Circuit Judges, and DAVIS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Carolyn E. Reed-Smith, Appellant Pro Se.   Carlos C. Johnson,
Kenneth William Nettles, Jr., LYLES DARR & CLARK, LLP,
Spartanburg, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Carolyn E. Reed-Smith appeals the district court’s order

denying her Fed. R. Civ. P. 60(b) motion.                   On appeal, we confine

our   review   to    the     issues   raised      in    the   Appellant’s       brief.

See 4th Cir. R. 34(b).           Because Reed-Smith’s informal brief does

not challenge the basis for the district court’s disposition,

Reed-Smith has forfeited appellate review of the court’s order.

Accordingly,        we     affirm     the       district      court’s     judgment.

We dispense    with       oral   argument       because     the   facts   and   legal

contentions    are       adequately   presented        in   the   materials     before

this court and argument would not aid the decisional process.



                                                                           AFFIRMED




                                            2